DETAILED ACTION
This final action is in response to Remarks filed on 02/15/2022.
Claims 2-4, 6, and 10-12 cancelled in the amendments filed on 10/27/2021.
Claims 21-23 were added in the amendments filed on 10/27/2021.
Claim 23 was cancelled in the amendments filed on 02/15/2022.
Claims 24-28 were added in the amendments filed on 02/15/2022.
Claims 1, 5, 7-9, 13-22, and 24-28 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed on 02/15/2022 with respect to claims 1, 5, 7-9, 13-22, and 24-28 have been fully considered but they are not persuasive. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 103, applicant argues that disclosing that an OTA token is sent to a device and then that same token is later sent back by the device, as in Calamera, and disclosing that an application remote from a user device can send requested data to the user device, as in Narula, does not teach or suggest that, with respect to an application stored on the user device, the CSP causes the user device to locally execute the application to access other data stored on the user device for the CSP, see Remarks pages 7-10.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	For example, examiner would like to point out that Macker ¶0041 explicitly discloses that the cookie (token in Calamera) is sent to and stored on the user device and is used to access other data previously collected and stored on the user device.

Narula ¶0060 explicitly discloses that the user device locally executes the application (cookie in Macker and token in Calamera) to access the data storage to retrieve the requested (stored) data in which based on the combination above the cookie in Macker and/or the token in Calamera (application in Narula) is sent and stored on the user device for storage and for access of other data/information, thus the application in Narula would be locally executed on the user device as explained in Macker.
Therefore, the combination of Macker in view of Calamera in view of Narula discloses the concept of causing, by the CSP using the OTA communication session, the user device to locally execute the application to access other data stored on the user device for the CSP because an OTA session is established wherein an application (cookie/token) is sent and stored for storage in order to access other data that is stored/available on the user device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 5, 8, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659).

Regarding claim 1, Macker teaches a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: 
sending, by the CSP, information to the user device for storage thereof on the user device [Macker ¶0041 and ¶0045-¶0046: the server/provider sends information (cookie) to the user device for storage]; and 
causing, by the CSP, the cookie/information to access other data stored on the user device [Macker ¶0041 and ¶0045-¶0046: the server/provider accesses/retrieves other data stored on the user device using the cookie; e.g., the cookie/information (cookie ID) that is sent and stored on the user devices is used to access other data/information previously collected and stored on the user device].
Macker ¶0041 and ¶0046 further teaches that the information may be a cookie and that the other data that is accessed is stored in the cookie.
However, Macker does not explicitly teach establishing, by a communication service provider (CSP), an over the air (OTA) communication session with a user device; sending, by the CSP using the OTA communication session, an application to the user device for storage thereof in a subscriber identification module (SIM) of the user device; causing, by the CSP using the OTA communication session, the user device to locally execute the application to access other data stored on the user device for the CSP; and receiving, by the CSP from application via the OTA communication session, the other data.
Calamera teaches establishing, by a communication service provider (CSP), an over the air (OTA) communication session with a user device [Calamera ¶0042-¶0047: a secure over the air communication session is established for a service and a wireless device]; 
using the OTA communication session, information to the user device for storage thereof on the user device [Calamera ¶0042-¶0047: the service sends an OTA token (the information) to the wireless device]; and
causing, by the CSP using the OTA communication session, the information to access other data stored on the user device [Calamera ¶0042-¶0047: an OTA communication session is established and used for retrieving/accessing other data and/or information based on the OTA token (the information)].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker with the teachings of Calamera in order to incorporate establishing, by a communication service provider (CSP), an over the air (OTA) communication session with a user device; sending, by the CSP using the OTA communication session, information to the user device for storage thereof on the user device; and causing, by the CSP using the OTA communication session, the information to access other data stored on the user device. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that enables a secure communication with a wireless device based on an improved over the air algorithm as explained in ¶0006 of Calamera.
However, Macker-Calamera does not explicitly teach sending an application to the user device for storage thereof in a subscriber identification module (SIM) of the user device; causing the user device to locally execute the application to access other data stored on the user device; and receiving, from the application, the other data.
Asnaashari teaches sending an application to the user device for storage thereof in a subscriber identification module (SIM) of the user device [Asnaashari ¶0014-¶0015, ¶0017, and ¶0021-¶0022: the controller transmits applications to the smart card (SIM card: ¶0002-¶0004) for storage on the user device].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera with the teachings of Asnaashari in order to incorporate sending an application to the user device for storage thereof in a subscriber identification module (SIM) of the user device.

However, Macker-Calamera-Asnaashari does not explicitly teach causing the user device to locally execute the application to access other data stored on the user device; and receiving, from the application, the other data.
Narula teaches causing the user device to locally execute the application to access other data stored on the user device [Narula ¶0060: the application may access the data storage on a computing system to retrieve the requested (stored) data]; and 
receiving, from application, the other data [Narula ¶0060: the requested (stored) information on the computing system may be received at the mobile or client device from the application].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari with the teachings of Narula in order to incorporate causing the user device to locally execute the application to access other data stored on the user device; and receiving, from the application, the other data.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for access to information and updates as explained in ¶0060 of Narula.

Regarding claims 16 and 18, these list all the same elements of claims 1 and 8, respectively but, the method to carry out the steps rather than a non-transitory computer readable medium form.  Therefore, the supporting rationale of the rejection to claims 1 and 8 applies equally as well to claims 16 and 18, respectively.  

Regarding claim 20, this claim lists all the same elements of claims 1 but in A system of a communication service provider (CSP), comprising: a non-transitory memory storing instructions [Macker ¶0045: a storage/database storing information; Calamera ¶0050: a medium storing instructions]; and one 

Regarding claim 5, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. Asnaashari further teaches 
wherein the other data is stored by the application [Asnaashari ¶0014-¶0015, ¶0021-¶0022, and ¶0025: the other/accessed data (private data partitions) may be stored by the smart-card applications]. The same rationale applies as in claim 21.

Regarding claim 8, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. Macker additionally teaches further comprising: 
using, by the CSP, the other data to provide a content service to the user device [Macker ¶0041 and ¶0045-¶0046: the server/provider uses embedded code (iFrame) to provide web content to the user device wherein the cookie is provided to the user from the server/provider through iFrame].

Regarding claim 14, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. Macker further teaches wherein the user device is a mobile phone [Macker ¶0040: the user device may be a mobile phone].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Sherman et al. (20200097223).


Regarding claim 7, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. However, Macker-Calamera-Asnaashari-Narula does not explicitly teach further comprising: using, by the CSP, the other data to perform multi-factor authentication for the user device.
Sherman teaches further comprising: using, by the CSP, the other data to perform multi-factor authentication for the user device [Sherman ¶0041: other data is used for performing two-factor authentication].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Sherman in order to incorporate further comprising: using, by the CSP, the other data to perform multi-factor authentication for the user device.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that prevents unauthorized access to devices without authentication as explained in ¶0041 of Sherman.

Regarding claim 17, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 17 is rejected for the same reasons as set forth in claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Hu et al. (20190121628).

Regarding claim 9, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. However, Macker-Calamera-Asnaashari-Narula does not explicitly teach further comprising: using, by the CSP, the other data to provide a data service to the user device.



Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Hu in order to incorporate further comprising: using, by the CSP, the other data to provide a data service to the user device.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows a user to use the preview functionality of the vehicle to discover useful new applications that can be downloaded to the user’s mobile device as explained in ¶0015 of Hu.

Regarding claim 19, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 19 is rejected for the same reasons as set forth in claim 9. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Svarfvar et al. (20110239282).

Regarding claim 13, Macker-Calamera-Asnaashari-Narulain teaches the non-transitory computer readable medium of claim 1. However, Macker-Calamera-Asnaashari-Narula does not explicitly teach wherein the application is moved from the SIM of the user device to another local storage of the user device.
Svarfvar teaches wherein the application is moved from the SIM of the user device to another local storage of the user device [Svarfvar ¶0027, ¶0034, and ¶0048: information including applications may be transferred/moved from a SIM to a secure storage on the UE].

A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique that passes authentication information to the service platform without modification, thus access is facilitated by the service platform to an interface in which allows access to a service locally as explained in ¶0037 and ¶0064 of Svarfvar.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Schrag et al. (20210064756).

Regarding claim 15, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. However, Macker-Calamera-Asnaashari-Narula does not explicitly teach wherein the user device is a device of a customer of the CSP.
Schrag teaches wherein the user device is a device of a customer of the CSP [Schrag ¶0039: the user device is a device of a client/user of the service provider].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Schrag in order to incorporate wherein the user device is a device of a customer of the CSP. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a security measure by utilizing an authentication token for verifying applications as explained in ¶0027 and ¶0043 of Schrag.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Avula et al. (20210051478).

Regarding claim 21, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. 
However, Macker-Calamera-Asnaashari-Narula does not explicitly teach wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles, and wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established.
Avula teaches wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles [Avula ¶0010: the eSIM includes multiples profiles], and 
wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established [Avula ¶0010: each profile may be a dedicated profile that connects to a different service provider/network]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Avula in order to incorporate wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles, and wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a security measure by utilizing an authentication token for verifying applications as explained in ¶0027 and ¶0043 of Avula.

Regarding claim 22, Macker-Calamera-Asnaashari-Narula-Avula teaches the non-transitory computer readable medium of claim 21. Avula further teaches 

wherein each of the different SIM profiles are used for a different communication purpose [Avula ¶0010: the eSIM stores multiple profiles wherein each profile corresponds to a different service provider/network for a different purposes]. The same rationale applies as in claim 21.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Avula et al. (20210051478) in view of Yang (20180295500).

Regarding claim 24, Macker-Calamera-Asnaashari-Narula-Avula teaches the non-transitory computer readable medium of claim 22. 
However, Macker-Calamera-Asnaashari-Narula does not explicitly teach wherein the OTA communication channel is used to provide state-based communications between the plurality of different SIM profiles that are isolated from each other from security reasons.
Yang teaches wherein the OTA communication channel is used to provide state-based communications between the plurality of different SIM profiles that are isolated from each other from security reasons [Yang ¶0022-¶0023 and ¶0034-¶0036: notifications for state changes of multiple eSIMs are provided]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula-Avula with the teachings of Yang in order to incorporate wherein the OTA communication channel is used to provide state-based communications between the plurality of different SIM profiles that are isolated from each other from security reasons.


.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Hong et al. (20140258434).

Regarding claim 25, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. 
However, Macker-Calamera-Asnaashari-Narula does not explicitly teach wherein sending, by the CSP using the OTA communication session, the application to the user device includes: sending, by a back-end system of the CSP to an OTA server, a service request that includes the application, wherein the OTA server transforms the service request into one or more short messages which are transmitted to the user device via a short message service center.
Hong teaches wherein sending, by the CSP using the OTA communication session, the application to the user device includes: sending, by a back-end system of the CSP to an OTA server, a service request that includes the application [Hong ¶0040(table 1), ¶0048, ¶0056(table 2), and ¶0073: the request includes an application and/or application ID], 
wherein the OTA server transforms the service request into one or more short messages which are transmitted to the user device via a short message service center [Hong ¶0006 and ¶0014: the request is converted to a short message (SMS) which is sent to the user device via SMS system]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Hong in order to incorporate wherein sending, by the CSP using the OTA communication session, the application to the user device includes: sending, by a back-end system of the CSP to an OTA server, a service request that includes the application, wherein the OTA 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which the server and the method may trigger the terminal by using SMS in the communication network for MTC as explained in ¶0018 of Hong.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Hong et al. (20140258434) in view of Du et al. (20100136967).

Regarding claim 26, Macker-Calamera-Asnaashari-Narula-Hong teaches the non-transitory computer readable medium of claim 26. 
However, Macker-Calamera-Asnaashari-Narula-Hong does not explicitly teach wherein the user device, upon receipt of the one or more short messages: identifies a protocol identifier from the one or more short messages that indicates a SIM data download, and delivers the one or more short messages to the SIM.
Du teaches wherein the user device, upon receipt of the one or more short messages: identifies a protocol identifier from the one or more short messages that indicates a SIM data download [Du ¶0063: an identifier is identified as indicating a SIM data download], and 
delivers the one or more short messages to the SIM [Du ¶0063-¶0064 and ¶0072-¶0073: the short messages are delivered to the SIM]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula-Hong with the teachings of Du in order to incorporate wherein the user device, upon receipt of the one or more short messages: identifies a protocol identifier from the one or more short messages that indicates a SIM data download, and delivers the one or more short messages to the SIM.
.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Tamura (20180041954).

Regarding claim 27, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. 
However, Macker-Calamera-Asnaashari-Narula-Hong does not explicitly teach wherein the other data that is accessed by the application is stored in the SIM.
Tamura teaches wherein the other data that is accessed by the application is stored in the SIM [Tamura ¶0050: the data may be stored in the SIM].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Tamura in order to incorporate wherein the other data that is accessed by the application is stored in the SIM. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides provide a communication system that allows a user to flexibly select a carrier, a base station, a determination method, a communication terminal, and a connection method as explained in ¶0012 of Tamura.

Regarding claim 28, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. 
However, Macker-Calamera-Asnaashari-Narula-Hong does not explicitly teach wherein the other data that is accessed by the application is stored in local storage of the user device that is separate from the SIM.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Tamura in order to incorporate wherein the other data that is accessed by the application is stored in local storage of the user device that is separate from the SIM. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides provide a communication system that allows a user to flexibly select a carrier, a base station, a determination method, a communication terminal, and a connection method as explained in ¶0012 of Tamura.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616. The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453                                                                                                                                                                                           



/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453